REISSUE NON-FINAL OFFICE ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
This is a Reissue Application 15/949,385 (“‘385”) for U.S. Patent No. 7,349,776 (“‘776”).
This is a Non-Final Office Action in response to Applicant’s filing on July 19, 2021.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 19, 2021.
	Claims 1-23, 27-38, 40-43, and 46-52 have been previously cancelled.  Claim 39 is being amended.  Claims 61-84 are being added.  Claims 24-26, 39, 44-45, and 53-84 are now pending.

Continuation Reissue
‘385 is a continuation reissue of Application 15/277,516 (now RE46,828), which is a reissue of U.S. Patent No. 7,349,776 (“‘776”).



Related IPRs and Concurrent Proceeding
	Examiner is aware of IPR2019-01502 filed August 16, 2019 and IPR2019-01539 filed August 23, 2019, both of which had a Decision Denying Institution of Inter Partes Review.  Examiner also notes 2:18cv320 Jaguar Land Rover Limited V. Bentley Motors Limited Et Al, currently open.

Reason for Reissue
	This is a non-broadening reissue.  The error upon which '385 is based has been updated in the Remarks on p. 23 and reads,
“One error to be corrected is the omission of a claim directed to a vehicle comprising a vehicle control system arranged to control a plurality of vehicle subsystems, wherein the vehicle control system is operable in at least two off-road modes, and further wherein one of the off-road modes is a mode in which the vehicle subsystems are controlled in a manner suitable for driving on rocks and/or boulders. This error has been corrected by claim 24.”

Per MPEP 1414.03(I), “where all errors previously identified in the reissue oath/declaration are no longer being relied upon as the basis for reissue, the applicant must explicitly identify on the record an error being relied upon as the basis for reissue (e.g., in the remarks accompanying an amendment).”  Since the Reissue Declaration filed April 10, 2018 (“Reissue Dec”) was in compliance with 37 CFR 1.175 and 35 USC 251, it is acceptable for Applicant to correct the error statement in the Remarks.


Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 61-63 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 59-61, respectively, of prior U.S. RE46,828. This is a statutory double patenting rejection.

Terminal Disclaimer
The terminal disclaimer filed on January 6, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of RE46828 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 61-63 and 84 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by U.S. Pat. No. 6,266,603 to Taffin et al. (“Taffin”).

As per claim 61, Taffin discloses a vehicle control system having a driver input device for selecting a driving surface (1:38-42, “in most of the known methods for managing gear changes (continuous or discrete) in automatic mode, the driver has the option of manually selecting, using a switch, a particular driving mode tailored to slippery ground, and generally known as the "winter" or "snow" mode.”), the vehicle control system arranged to control a plurality of vehicle subsystems each of which is operable in a plurality of subsystem configuration modes, wherein the vehicle control system is operable in a plurality of driving modes in each of which it is arranged to select the subsystem configuration modes in a manner suitable for a respective driving 

As per claim 62, Taffin discloses a vehicle control system according to claim 61, wherein the plurality of subsystem sensors comprises one or more of a wheel speed sensor, a ride height sensor and a steering angle sensor (3:47-4:5, “To construct the output value at 2 on the slippery road recognition counter, use is made, at input 3 to the functional block 1, of an item of information about the detection of the locking of the driving wheels, which information item is available from elsewhere, and, at input 4 to the functional block 1, of an item of information about the detection of the spinning of the driving wheels of the vehicle, which information item is also available from elsewhere and, as is known, for example from a device (ASR) for detecting and regulating wheelspin.  As an alternative, it is possible to use, at 5, in place of the item of information about detection of the locking of the wheels, an "ABS active" information item (if the vehicle has ABS (anti-lock braking system)), and, on the other hand, at 6, in place of the information item about the detection of the spinning of the wheels, an "ASR active" information item (if the vehicle has ASR (anti-spin regulation)).  In a second step of the method for detecting slippery ground, a second functional block 7 determines, as a function of the value at output 2 from the slippery ground recognition counter, whether or not the road is slippery, taking account of external parameters (8,9) supplied to the functional block 7. To this end, to determine whether or not the road is slippery, the 

As per claim 63, Taffin discloses a vehicle control system having a driver input device for selecting a driving surface (1:38-42, “in most of the known methods for managing gear changes (continuous or discrete) in automatic mode, the driver has the option of manually selecting, using a switch, a particular driving mode tailored to slippery ground, and generally known as the "winter" or "snow" mode.”), the vehicle control system arranged to control a plurality of vehicle subsystems each of which is operable in a plurality of subsystem configuration modes, wherein the vehicle control system is operable in a plurality of driving modes in each of which it is arranged to select the subsystem configuration modes in a manner suitable for a respective driving surface (4:6-23, “When the result of this comparison indicates that the road is recognized as being slippery, the following actions, separately or in combination, are decided upon in the transmission computer:  a) switching to the so-called "snow" mode for driving comfort and safety. In this mode, only the higher ratios are available for the transmission, which therefore transmits a more moderate torque to the wheels, preventing them from spinning… c) cancelling the "early down-shifting under braking" function, if available in the computer, which makes it possible to limit engine braking and therefore the braking torque applied to the wheels, for safety reasons, such as for the reason of avoiding locking.”), wherein the system comprises a plurality of subsystem sensors and wherein the system is operable to determine an appropriate driving mode from the plurality of driving modes for the current driving conditions and to output advice 

	Claim 84 recites substantially similar subject matter to that of claims 61 and 63 and is therefore, rejected for the same reasons as claims 61 and 63.


Allowable Subject Matter
Claims 24-26, 39, 44-45, 53-60 and 64-83 are allowed.
As per claims 24-26, 39, and 53-59, none of the prior art of record, alone or in combination, discloses, inter alia, a vehicle control system arranged to control a plurality of vehicle subsystems each of which is operable in a plurality of subsystem configuration modes, wherein the vehicle control system is operable in a plurality of driving modes in each of which it is arranged to select the subsystem configuration modes in a manner suitable for a respective driving surface, wherein the plurality of driving modes includes at least two off-road modes in which the subsystem configurations are controlled in a manner suitable for driving on respective off-road driving surfaces, and still further wherein one of the off-road modes is a mode in which the subsystems are controlled in a manner suitable for driving on rocks and/or boulders.
As per claims 44 and 45, none of the prior art of record, alone or in combination, discloses, inter alia, a vehicle control system arranged to control a plurality of vehicle subsystems each of which is operable in a plurality of subsystem configuration modes, wherein the vehicle control system is operable in a plurality of driving modes in each of which it is arranged to select the subsystem configuration modes in a manner suitable for a respective driving surface, and further wherein the plurality of driving modes includes at least two off-road modes in which the subsystem configurations are controlled in a manner suitable for driving on respective off-road driving surfaces, and an on-road mode in which the subsystem configurations are controlled in a manner suitable for driving on-road, and further wherein one of the plurality of vehicle subsystems is a transmission system operable in a plurality of transmission ratios and 
As per claim 60, none of the prior art of record, alone or in combination, discloses, inter alia, a vehicle control system arranged to control a plurality of vehicle subsystems each of which is operable in a plurality of subsystem configuration modes, wherein the vehicle control system is operable in a plurality of driving modes in each of which it is arranged to select the subsystem configuration modes in a manner suitable for a respective driving surface, and further wherein the plurality of driving modes includes at least two off-road modes in which the subsystem configurations are controlled in a manner suitable for driving on respective off-road driving surfaces, and an on-road mode in which the subsystem configurations are controlled in a manner suitable for driving on-road, and still further wherein one of the off-road modes is a sand mode in which the vehicle subsystems are controlled in a manner suitable for driving on sand, wherein one of the vehicle subsystems is a brake subsystem and wherein, in the sand mode, the brake subsystem is arranged to allow a high degree of wheel slip under braking relative to the on-road mode and/or a second off-road mode.
As per claim 64, none of the prior art of record, alone or in combination, discloses, inter alia, a vehicle control system having a driver input device for selecting a driving mode, the vehicle control system arranged to control a plurality of vehicle subsystems each of which is operable in a plurality of subsystem configuration modes, 
As per claim 83, none of the prior art of record, alone or in combination, discloses, inter alia, a vehicle control system having a driver input device for selecting a driving mode, the vehicle control system arranged to control a plurality of vehicle subsystems each of which is operable in a plurality of subsystem configuration modes, wherein the vehicle control system is operable in a plurality of driving modes in each of which it is arranged to select the subsystem configuration modes in a manner suitable for a respective driving surface, wherein one of the plurality of vehicle subsystems is a suspension subsystem and said plurality of subsystem configuration modes comprises a plurality of ride heights; and wherein one of the plurality of vehicle subsystems is a powertrain system which includes an engine and a throttle pedal, the subsystem configuration modes providing different amounts of torque from the engine for a given throttle pedal position.



Information Disclosure Statement
Prior art is evaluated in accordance with the policy of MPEP 2256, which states:  
“Where patents, publications, and other such items of information are submitted by a party (patent owner or requester) in compliance with the requirements of the rules, the requisite degree of consideration to be given to such information will be normally limited by the degree to which the party filing the information citation has explained the content and relevance of the information. The initials of the examiner placed adjacent to the citations on the form PTO /SB /08A and 08B or its equivalent, without an indication to the contrary in the record, do not signify that the information has been considered by the examiner any further than to the extent noted above.”

Information Material to Patentability
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Notification of Prior or Concurrent Proceedings
	Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which RE46,828 or 

Future Correspondence
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Michelle Tarae whose telephone number is (571)272-6727.  The Examiner can normally be reached on M-F 7:30-4.
If attempts to reach the Examiner by telephone unsuccessful, the Examiner’s supervisor, Andrew Fischer, can be reached on 571-272-6779.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed:

/CATHERINE M TARAE/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        



/RSD/ 
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992